Filed 5/30/14 P. v. Hedderman CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A140501
v.
JOHN HEDDERMAN,                                                      (San Mateo County
                                                                     Super. Ct. No. SC077039)
         Defendant and Appellant.


         Defendant John Hedderman timely appealed after he was sentenced to five years,
eight months following his plea of no contest to charges arising out of the unauthorized
practice of law and other crimes. His counsel has asked this court for an independent
review of the record to determine whether there are any arguable issues. (People v.
Wende (1979) 25 Cal. 3d 436.) We find no arguable issues and affirm.
         Hedderman, an attorney whose law license was suspended in 2002, was charged
by felony information with 13 counts related to the unauthorized practice of law, identity
theft, and burglary. On February 27, 2013, he pleaded no contest pursuant to a plea
agreement to five of those counts: three counts of unauthorized practice of law by a
person involuntarily enrolled as an inactive member of the State Bar (Bus. & Prof. Code,
§ 6126, subd. (b)—counts 1, 9, 12), one count of receiving property under an assumed
character (Pen. Code, § 530—count 3), and one count of second-degree burglary (id.
§ 460, subd. (b)—count 4). The remaining counts were dismissed under the plea
agreement.




                                                             1
       The trial court sentenced Hedderman under Penal Code section 1170,
subdivision (h) to the upper term of three years on the unauthorized-practice count, with
four consecutive eight-month terms on the remaining counts, for a total of five years and
eight months, the maximum contemplated under his plea agreement. Two years and
eight months were to be served in county jail, with the remaining three years to be spent
supervised by the probation department.
       As this appeal follows a plea of no contest, our review is limited to Hedderman’s
sentence or other matters occurring after his plea that do not affect its validity. (Cal.
Rules of Court, rule 8.304(b).) No error appears in the decision to sentence Hedderman
under Penal Code section 1170, subdivision (h) or in the term imposed.
       There are no meritorious issues to be argued on appeal. The order of commitment
to county jail is affirmed.




                                                   _________________________
                                                   Humes, J.


We concur:


_________________________
Reardon, Acting P.J.


_________________________
Rivera, J.




                                              2